Citation Nr: 1524044	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-20 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1961 to June 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office.  

In May 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1. Service connection is in effect for interstitial lung disease (rated as 60 percent disabling), bilateral hearing loss (rated as 50 percent disabling), a left knee disability (rated as 10 percent disabling), and tinnitus (rated as 10 percent disabling, for a combined disability rating of 80 percent.
 
2. The Veteran has a certificate for general education development (GED), and completed one and a half years of junior college.
 
3. Resolving all doubt in the Veteran's favor, the competent and credible evidence of record demonstrates that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is unemployable as a result of his service-connected disabilities.

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any     form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only   when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In determining whether an appellant is entitled to a total disability rating based  upon individual unemployability, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


At the outset, the Board notes that the Veteran meets the schedular requirements for a TDIU.  Service connection has been established for interstitial lung disease, rated as 60 percent disabling; bilateral hearing loss rated as 50 percent disabling; a left knee disability, rated as 10 percent disabling; and tinnitus, rated as 10 percent disabling.  The Veteran's combined schedular rating is 80 percent.

In his initial TDIU claim, the Veteran reported that due to the cumulative effect    of his service-connected disabilities, he was unable to perform any type of work.  The evidence reflects that the Veteran's primary career was as a truck driver.  Subsequently, he worked in an administrative position in the trucking industry.  The record also indicates that the Veteran has passed a GED test and that he attended junior college for one and a half years.

During a VA hearing loss examination in April 2012 the examiner noted that the Veteran's hearing loss and tinnitus alone would not render him unable to secure or follow a substantially gainful occupation.  However, the examiner noted that these disabilities may limit the type of employment he could hold, especially in environments with background noise that would make it difficult to understand speech, in jobs requiring a great deal of attention to high pitched sounds, or in environments that required him to use non face-to-face communication.  

During another VA examination conducted in April 2012, the Veteran reported quitting work in 2010 due to his health issues.  The examiner, however, noted previous VA treatment records indicating that the Veteran reported retiring in 2009.  Ultimately, after examining the Veteran the examiner opined that the Veteran is capable of sedentary to moderate physical employment.  The examiner did not provide any rationale for the opinion reached.

Thereafter, at his May 2015 hearing the Veteran reported that during his last period of employment working in an administrative role within a trucking company, he was routinely exposed to exhaust fumes, oil, dust, and grease which irritated his lungs.  As a result, he frequently had to leave his work area inside the garage to get away from the fumes.  He further reported that he ultimately quit his job after his doctor told him that he should not work in the aforementioned environment.  The Board notes that the Veteran was audibly wheezing during the hearing proceedings.  Regarding his knee disability, the Veteran reported that the medication he takes for his left knee disability makes him feel "a little funny" and that he often has to sit down for a while after taking it.  

After reviewing the evidence of record and resolving all doubt in the Veteran's favor, the Board finds that he is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  See Gilbert, 1 Vet. App. 54.  In making that determination, the Board has considered the Veteran's limited education, his primary employment history in the trucking industry, and his level of disability due to his interstitial lung disease, left knee disability, and hearing loss.  The combined effect of those disabilities makes it unlikely that the Veteran could secure or follow a substantially gainful occupation consistent with his educational level and occupational experience.  The Board acknowledges the negative opinion provided by the April 2012 examiners regarding the effect of the Veteran's service-connected disabilities and employability.  However, neither examiner considered the combined effects of all service-connected disabilities.  Moreover, applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

Accordingly, the Board finds that the competent and credible evidence, when considered as a whole, is at least in equipoise with respect to the issue of whether the Veteran is unemployable due to the effects of his service-connected disabilities.  Therefore, entitlement to a TDIU is granted.



ORDER

A total disability rating based on individual unemployability due to service-connected disabilities is granted, subject to the applicable laws and regulations governing the payment of monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


